Citation Nr: 1106785	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent 
for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 0 percent for 
peripheral neuropathy of the left lower extremity, as secondary 
to diabetes mellitus.

3.  Entitlement to an initial rating in excess of 0 percent for 
peripheral neuropathy of the right lower extremity, as secondary 
to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.  The Veteran served in Vietnam from June 1967 to 
June 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

Claims for separate evaluations for retinopathy and 
peripheral neuropathy of the left and right upper 
extremities as secondary to diabetes mellitus have been 
raised by the record (in an April 2009 VA examination), 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over these claims and as such, they are 
REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus has not 
been shown to require regulation of activities.

2.  The evidence of record is in equipoise and demonstrates 
objective findings of peripheral neuropathy of the left lower 
extremity, which is evidence of moderate incomplete paralysis.

3.  The evidence of record is in equipoise and demonstrates 
objective findings of peripheral neuropathy of the right lower 
extremity, which is evidence of moderate incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §1155 (West 
2002 & Supp. 2010); 38 C.F.R. §4.119, Diagnostic Code 7913 
(2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a separate 20 percent rating for peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 
C.F.R. §§4.1, 4.3, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, the 
criteria for a separate 20 percent rating for peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§1155, 5107, 5110(g) (West 2002 & Supp. 2010); 38 
C.F.R. §§4.1, 4.3, 4.7, 4.27, 4.124, 4.124a, Diagnostic Codes 
8520, 8620, 8720 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.1 (2010).

The Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §4.1; Schafrath v. Derwinski, 1 Vet 
App. 589, 592 (1995).  However, where the question for 
consideration is the propriety of the initial evaluation assigned 
after the grant of service connection, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

Each disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. §4.2 (2010).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. §4.7 (2010).

The Veteran's diabetes mellitus is rated according to the 
provisions provided in 38 C.F.R. §4.119, Diagnostic Code 7913.  
Under Diagnostic Code 7913, a 20 percent rating requires insulin 
and a restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted when the disease requires 
the taking of insulin, a restricted diet and regulation of 
activities.  A 60 percent rating requires the taking of insulin, 
a restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year, or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A total schedular (100 percent) rating 
for diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities (avoidance 
of strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength, or complications that would be compensable if 
separately evaluated.  38 C.F.R. §4.119, Diagnostic Code 7913.

Under 38 C.F.R. §4.20, in rating peripheral neuropathy attention 
is given to sensory or motor impairment as well as trophic 
changes (described at 38 C.F.R. §4.104, Diagnostic Code 7115).

Peripheral neuropathy which is wholly sensory is mild or, at 
most, moderate.  With dull and intermittent pain in a typical 
nerve distribution, it is at most moderate.  With no organic 
changes it is moderate or, if of the sciatic nerve, moderately 
severe.  With loss of reflexes, muscle atrophy, sensory 
disturbance and constant pain that at times is excruciating, it 
is at most severe.  Peripheral nerves ratings are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.  38 C.F.R. §§4.123, 4.124, 4.124a.

"'Sciatic' refers to the sciatic nerve; sciatica is used to 
refer to 'a syndrome characterized by pain radiating from the 
back into the buttock and into the lower extremity along its 
posterior or lateral aspect, and most commonly caused by 
prolapsed of the intervertebral disk' the term is also used to 
refer to pain anywhere along the course of the sciatic nerve.'"  
Ferraro v. Derwinski, 1 Vet. App. 326, 329-30 (1991).

Sciatic neurological manifestations are rated under Diagnostic 
Code 8520 as paralysis of the sciatic nerve.  The criterion for a 
10 percent rating is "mild" incomplete paralysis.  The 
criterion for 20 percent is "moderate" incomplete paralysis and 
40 percent when "moderately severe" incomplete paralysis.  When 
severe with marked muscular atrophy, a 60 percent rating is 
warranted for complete paralysis (with foot drop, no active 
movement possible below the knee, and weakened or, very rarely, 
lost knee flexion).  See also 38 C.F.R. §4.124a, Diagnostic Codes 
8620, 8720 (for sciatic neuritis and neuralgia).

Note that the maximum for complete neuropathy of lower extremity 
peripheral nerves other than the sciatic nerve (Diagnostic Codes 
8520 through 8530) is no more than 40 percent and only when there 
is motor impairment.

History

An August 2002 rating decision granted the Veteran service 
connection for his diabetes mellitus due to his herbicide 
exposure in Vietnam, and assigned an initial rating of 20 
percent, effective from July 9, 2001.  The 20 percent rating 
assigned to the Veteran for his diabetes mellitus was re-
evaluated to include peripheral neuropathy of both lower 
extremities.  The Veteran seeks a rating in excess of 20 percent 
for his diabetes mellitus as well as a separate compensable 
rating for the peripheral neuropathy of both lower extremities.

The Veteran participated in a VA examination in December 2007.  
The Veteran reported that he had been diagnosed with diabetes 
mellitus in 1990.  The Veteran also reported that he developed 
constant and moderate numbness, tingling and burning pain in both 
of his feet beginning in 1995.  The Veteran denied taking any 
medication for this condition; but rather, stated that this 
condition is relieved by warm water.  The Veteran also denied any 
weakness, fatigue or functional loss due to the numbness and 
burning pain of both lower extremities.  In regards to his 
occupation as a school bus driver and as well as his activities 
of daily living, the Veteran reported he has no functional 
impairments due to his peripheral neuropathy in both lower 
extremities.

The Veteran also denied a history of hypoglycemia or ketoacidosis 
as well as any hospitalizations for his diabetes mellitus.  The 
Veteran reported he has a restricted diabetic diet, is taking 
insulin as well as hypoglycemic medications.  The Veteran stated 
that his physical activities were not restricted to maintain 
blood sugar stability.  More specifically, the Veteran reported 
that neither his job as a school bus driver nor his physical 
activities of daily living were impacted by his diabetes 
mellitus.  The Veteran also reported that his physical activities 
are not restricted to maintain blood sugar stability.

A neurological examination of the Veteran's feet revealed 
moderate sensory loss with monofilament testing the distal half 
of both feet, affecting nerve roots L4, L5 and S1.

After reviewing the Veteran's claims file and relying on the 
Veteran's medical history and neurological examination results, 
the VA examiner diagnosed the Veteran with diabetes mellitus with 
end organ damage of peripheral neuropathy of the lower 
extremities that is totally nondisabling, effecting nerve roots 
L4, L5 and S1 of both feet.  The VA examiner further concluded 
that it was as least likely as not that the Veteran's peripheral 
neuropathy of both lower extremities was secondary to the 
Veteran's diabetes mellitus.  The VA examiner also concluded that 
the Veteran's diabetes mellitus and peripheral neuropathy of both 
lower extremities was "totally nondisabling" as it related to 
the Veteran's occupation as a school bus driver and his 
activities of daily living.

In a private medical report dated November 2007, K.A., a nurse 
practitioner, stated that the Veteran has been under her care for 
diabetes mellitus since January 1996.

In another private medical report dated January 2008, K.A. stated 
the Veteran is diagnosed with diabetes mellitus and that he was 
being treated with insulin.  K.A. also stated that the Veteran's 
activities require pre- and post-blood glucose monitoring in 
order to be sure the Veteran maintains normal blood glucose 
levels.

In another private medical report dated July 2008, K.A. stated 
that the Veteran requires two insulin shots per day, that his 
diet is restricted and that he is required to monitor his glucose 
levels during activity.

The Veteran participated in another VA examination in April 2009.  
The Veteran reported he experiences numbness and tingling 
intermittently of his fingers and the balls of his feet, which 
occurs "occasionally" and about 50 percent of the time.  The 
Veteran denied any pain, weakness, fatigue or functional loss due 
to the symptomatology.  The Veteran also reported that he has 
retinopathy and early cataracts and that he has been getting 
regular eye check-ups from his doctor.  The Veteran reported he 
occasionally has asymptomatic hypoglycemia in which his blood 
glucose readings will be lower than expected and this condition 
arises once every three to four weeks.  The Veteran also reported 
he has never had to call 911 and that he has never been 
hospitalized for his diabetes mellitus.  The Veteran also 
reported that he follows a restricted diet and that he has been 
taking insulin since January 1996.  The Veteran further reported 
that he does not have to restrict his activities because of his 
diabetes mellitus.

After reviewing the Veteran's claims file and relying on the 
Veteran's medical history and physical examination results, the 
VA examiner diagnosed the Veteran with diabetes mellitus with 
intermittent peripheral neuropathy with normal exam.  The VA 
examiner noted that because the Veteran's peripheral neuropathy 
in both lower extremities is an "intermittent symptomatology," 
it was not unexpected that the Veteran had a normal exam on that 
particular day.  The VA examiner indicated that the specific 
nerves involved in the Veteran's symptoms were the peripheral 
aspect of the nerve roots of L4, L5 and S1 for the feet and 
peripheral aspect of nerve roots of C6, C7 and C8 for the hands.  
The VA examiner reiterated that the symptomatology occurs 
approximately 50 percent of the time and that it was mild.  The 
VA examiner also concluded that the peripheral neuropathy of both 
lower extremities did not interfere with the Veteran's activities 
of daily living.

I.  Diabetes Mellitus

As stated above, in order to receive a higher, 40 percent rating, 
the record evidence must establish that the Veteran's diabetes 
mellitus requires insulin, a restricted diet and regulation of 
activities.  The Veteran contends that he qualifies for this 
higher rating because he has been taking insulin since 1996, he 
is on a restricted diet and his activities have been restricted.  
In support of his contention that his activities have been 
restricted, the Veteran points to the January 2008 and July 2008 
private medical documents from K.A., which state that the 
Veteran's activities require pre- and post-blood glucose 
monitoring in order to be sure the Veteran maintains normal blood 
glucose levels.

With regard to the criterion involving regulation of activities, 
medical evidence is required to show that the Veteran is to avoid 
both strenuous occupational and recreational activities.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (holding that 
medical evidence is required to show that strenuous occupational 
and recreational activities have been restricted, for purposes of 
Diagnostic Code 7913 providing a 40 percent disability rating for 
diabetes when the diabetes requires insulin, restricted diet and 
regulation of activities).

Although the record reflects that the Veteran is on a restricted 
diet and uses insulin, the above-referenced medical evidence 
submitted by the Veteran fails to show that the Veteran requires 
a regulation of activities as that term has been defined by the 
Court of Appeals for Veteran Claims in Camacho.  The January 2008 
and July 2008 private medical documents from K.A. do not state 
the Veteran is restricted from performing strenuous occupational 
and recreational activities; but rather, these documents simply 
state the Veteran is to monitor his blood glucose levels while 
performing activities.  In addition, the December 2007 and April 
2009 VA examination reports indicate that the Veteran 
specifically denied being restricted in his occupational 
activities as a school bus driver or his daily/recreational 
activities on account of his diabetes mellitus.  Based on the 
foregoing, the record fails to demonstrate that the Veteran is 
under any medical order to limit his activities as a result of 
his diabetes mellitus.  See Camacho, 21 Vet. App. at 365.  Since 
the medical evidence indicates that regulation of activities by 
medical order is not required for treatment of the Veteran's 
diabetes mellitus, a 40 percent rating is not deemed warranted 
under Diagnostic Code 7913.

Accordingly, the Board finds that the Veteran's service-connected 
diabetes mellitus does not satisfy the criteria for a 40 percent 
evaluation.  See Fenderson, supra.  In light of the above, an 
increased rating in excess of 20 percent is not warranted.  38 
C.F.R. §4.7.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

II.  Peripheral Neuropathy of Both Lower Extremities

The Veteran contends that based on the medical evidence in the 
record, he is entitled to a separate evaluation for peripheral 
neuropathy of both lower extremities.

As stated above, peripheral neuropathy which is wholly sensory is 
mild or, at most, moderate.  With dull and intermittent pain in a 
typical nerve distribution, it is at most moderate.  With no 
organic changes it is moderate or, if of the sciatic nerve, 
moderately severe.  With loss of reflexes, muscle atrophy, 
sensory disturbance and constant pain that at times is 
excruciating, it is at most severe.  Peripheral nerves ratings 
are for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. §§4.123, 4.124, 
4.124a.

Sciatic neurological manifestations are rated under Diagnostic 
Code 8520 as paralysis of the sciatic nerve.  The criterion for a 
10 percent rating is "mild" incomplete paralysis.  The 
criterion for 20 percent is "moderate" incomplete paralysis and 
40 percent when "moderately severe" incomplete paralysis.  When 
severe with marked muscular atrophy, a 60 percent rating is 
warranted for complete paralysis (with foot drop, no active 
movement possible below the knee, and weakened or, very rarely, 
lost knee flexion).  See also 38 C.F.R. §4.124a, Diagnostic Codes 
8620, 8720 (for sciatic neuritis and neuralgia).  The maximum 
rating for complete neuropathy of lower extremity peripheral 
nerves other than the sciatic nerve (Diagnostic Codes 8520 
through 8530) is no more than 40 percent and only when there is 
motor impairment.

After a full review of the record, including the aforementioned 
medical evidence and contentions of the Veteran, the Board 
concludes that the Veteran is entitled to separate 20 percent 
ratings (moderate incomplete paralysis) for his peripheral 
neuropathy in both lower extremities.

In cases where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. §4.7.  In the December 2007 VA examination, the 
Veteran's claims of "constant and moderate" numbness, tingling 
and burning pain in both of his feet were corroborated by a 
neurological examination of the Veteran's feet, which revealed 
"moderate" sensory loss affecting nerve roots L4, L5 and S1.  
Furthermore, although the April 2009 VA examiner diagnosed the 
Veteran's symptomatology as "intermittent" and "mild" due to a 
normal neurological examination, he qualified this diagnosis by 
stating that peripheral neuropathy has an "intermittent 
symptomatology."  Based on this assessment made by the April 
2009 VA examiner, the December 2007 VA examination is more 
reliable, and thus, more credible.  Accordingly, based on the 
December 2007 VA examination, the Veteran's disability picture 
more nearly approximates the criteria for the 20 percent or 
moderate incomplete paralysis rating rather than the 10 percent 
or mild incomplete paralysis rating.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court of 
Appeals for Veterans Claims (Court) stated that "a Veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  In 
Gilbert, the Court went on to state that entitlement need not be 
established beyond a reasonable doubt, by clear and convincing 
evidence, or by a fair preponderance of the evidence.  Under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
Veteran prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  Since 
the evidence in this case is at least in equipoise, the benefit 
of the doubt doctrine is applicable and the Veteran prevails.  
Therefore, a separate 20 percent rating (for each lower 
extremity), and no more, is granted to the Veteran for his 
peripheral neuropathy in both lower extremities.

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's diabetes mellitus and 
peripheral neuropathy in both lower extremities.  The evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be appropriate.  In 
fact, as discussed in detail above, the symptomatology of the 
Veteran's disabilities are specifically contemplated under the 
appropriate ratings criteria (which explicitly contemplates 
regulation of activities).  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the ratings 
schedule.  Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  

In any case, there is nothing in the record to indicate that 
these service-connected disabilities cause impairment over and 
above that which is contemplated in the assigned schedular 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The evidence does not 
support the proposition that the Veteran's service-connected 
disabilities present such an exceptional or unusual disability 
picture as to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Formerly, the elements of proper notice included informing the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  
38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply 
to all five elements of a "service connection" claim, defined 
to include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the 
Veteran concerning his claims.  In this case, the Veteran was 
notified of the respective duties of the claimant and of VA, as 
well as of the evidence needed to substantiate his claims for an 
increased rating for diabetes mellitus and a separate evaluation 
for peripheral neuropathy in both lower extremities by letter in 
November 2007.  This letter provided the Veteran with the 
specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for his diabetes mellitus 
disability in the November 2007 VCAA letter, the June 2008 
Statement of the Case and April 2009 Supplemental Statement of 
the Case.  These notifications show that a reasonable person 
could be expected to understand what was needed to substantiate 
the claims.  Further, the Veteran has been represented by a 
Veteran's Service Organization during this appeal process and 
have had a meaningful opportunity to assist in the development of 
his claim.  Thus, the Veteran was accordingly made well aware of 
the requirements for increased evaluations pursuant to the 
applicable diagnostic criteria.  The Veteran described to what 
extent his diabetes mellitus and peripheral neuropathy 
disabilities impacted his daily activities in his two VA 
examinations.  Consequently, it is also demonstrated that the 
Veteran had actual knowledge of the specific rating criteria for 
the diabetes mellitus disability, and why higher ratings had not 
been assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains service treatment records, VA examination 
records, VA treatment records and private medical records.  The 
Veteran was given two VA examinations with medical opinions, in 
connection with the claims.  Statements of the Veteran and his 
representative have been associated with the record.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the development 
and consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




ORDER

An increased rating in excess of 20 percent for diabetes mellitus 
is denied.

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial rating of 20 percent, but not 
more, for peripheral neuropathy of the left lower extremity, as 
secondary to diabetes mellitus, is granted.

Subject to the provisions governing the award of monetary 
benefits, entitlement to an initial rating of 20 percent, but not 
more, for peripheral neuropathy of the right lower extremity, as 
secondary to diabetes mellitus, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


